 1   MICHAEL B. HORROW (SBN 162917)
     NICHOLE D. PODGURSKI (SBN 251240)
 2   DONAHUE & HORROW, LLP
     1960 E. Grand Avenue, Suite 1215
 3   El Segundo, California 90245
     Telephone: (310) 322-0300
 4   Facsimile: (310) 322-0302
     Email: mhorow@donahuehorrow.com
 5   Email: npodgurski@donahuehorrow.com
 6   Attorneys for Plaintiff
     SUSAN VOGT
 7
 8   ROBERT D. PHILLIPS, JR. (SBN 82639)
     GILLIAN H. CLOW (SBN 298966)
 9   ALSTON & BIRD LLP
     333 South Hope Street, Sixteenth Floor
10   Los Angeles, CA 90071
     Telephone: (213) 576-1000
11   Facsimile: (213) 576-1100
12   Attorneys for Defendant
     MINNESOTA LIFE INSURANCE COMPANY
13
14                             UNITED STATES DISTRICT COURT
15                         EASTERN DISTRICT OF CALIFORNIA
16   SUSAN VOGT,                                 Case No.: 1:17-cv-01580-LJO-JLT
17                Plaintiffs,                    STIPULATION AND [PROPOSED]
                                                 ORDER GRANTING IN PART
18         v.                                    STIPULATION TO CONTINUE THE
                                                 DATE TO COMPLETE EXPERT
19   MINNESOTA LIFE INSURANCE                    DISCOVERY AND TO CONTINUE
     COMPANY and DOES 1 through 10,              PRE-TRIAL CONFERENCE
20   inclusive,
                                                 (Doc. 35)
21                Defendants.
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE DATE TO COMPLETE EXPERT DISCOVERY
                            AND TO CONTINUE PRE-TRIAL CONFERENCE
 1         WHEREAS, on February 26, 2018, the Court entered a Scheduling Order in this
 2   case (Dkt. 7);
 3         WHEREAS, on December 14, 2018, the Court granted the Parties’ Stipulation to
 4   Extend the Deadline to Designate Experts by 45 Days, requiring the completion of
 5   expert discovery by March 28, 2019 (Dkt. 19);
 6         WHEREAS, the Parties have designated expert witnesses and rebuttal expert
 7   witnesses, and the experts have provided their reports in compliance with the Court’s
 8   Scheduling Order and the Federal Rules;
 9         WHEREAS, on January 3, 2019 Minnesota Life filed its Motion for Summary
10   Judgment in this Action (Dkt. 20), with a hearing date set for February 14, 2019;
11         WHEREAS, on February 8, 2019 this Court took the Motion for Summary
12   Judgment under submission;
13         WHEREAS, to avoid the possibility of incurring unnecessary expenses related to
14   expert discovery prior to receiving the Court’s ruling on Minnesota Life’s Motion for
15   Summary Judgment, the Parties had further stipulated to continue the expert discovery
16   deadline to May 31, 2019 (Dkt. 30);
17         WHEREAS, on May 21, 2019 this Court ruled on Minnesota Life’s Motion for
18   Summary Judgment (Dkt. 33);
19         WHEREAS, immediately after the Court issued its ruling on Minnesota Life’s
20   Motion for Summary Judgment, the Parties have been working together and in good
21   faith to schedule the expert depositions on the first available date for both counsel and
22   each expert witnesses;
23         WHEREAS, the Parties have agreed to take the depositions of the three out-of-
24   state witnesses via videoconference, in order to accelerate the schedule;
25         WHEREAS, given the availability of counsel and the expert witnesses, the
26   depositions may not be completed by the current date;
27         WHEREAS, the Parties have agreed that the depositions will occur on the
28   following dates, subject to final confirmation from the witnesses:
                                              1
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE DATE TO COMPLETE EXPERT DISCOVERY
                            AND TO CONTINUE PRE-TRIAL CONFERENCE
 1         Laura Parker – June 20, 2019 (via videoconference)
 2         Dr. Marvin Pietruszka - June 28, 2019
 3         Dr. Shapland – July 1, 2019 (via videoconference)
 4         WHEREAS, the Parties are meeting and conferring regarding their availability
 5   for the depositions of Barbara Mueller but in any event will work together to complete
 6   this deposition by the 3rd of July;
 7         WHEREAS, good cause is warranted for the continuance because the Parties
 8   diligently scheduled the depositions of the expert witnesses to occur on their first
 9   available dates as soon as they received the Court’s ruling on Minnesota Life’s Motion
10   for Summary Judgment; and without a continuance, the Parties will be deprived of the
11   ability to conduct expert depositions;
12         WHEREAS, good cause also exists to grant the continuance of the pre-trial
13   conference, or a date soon thereafter on the Court’s calendar, to accommodate the fact
14   Plaintiff’s counsel will be out of the state on July 24, 2019. The parties request that the
15   pre-trial conference be continued to August 14, 2019, or a date thereafter that is
16   convenience for this court’s calendar. Further, the parties submit that this request is
17   being made in good faith and not for the purposes of delay. The parties do not wish to
18   continue the trial date and therefore are requesting that the pretrial conference be moved
19   to a date where all parties can be present;
20         WHEREAS, this is the Parties’ fifth request to extend the deadlines set forth in
21   the Court’s February 26, 2018 Scheduling Order.
22         IT IS HEREBY STIPULATED AND AGREED between the parties, subject
23   to the approval of the Court, that:
24          The following deadlines shall be modified as follows:
25          Deadline             Current Deadline               Proposed Deadline
      Completion of Expert           5/31/19                         7/3/19
26    Discovery
      Non-Dispositive                 6/3/19                          7/10/19
27    Motion Filing
      Non-Dispositive                 7/1/19                          8/7/19
28    Motion Hearing
                                              2
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE DATE TO COMPLETE EXPERT DISCOVERY
                            AND TO CONTINUE PRE-TRIAL CONFERENCE
      Pre-Trial Conference                7/24/19                              8/14/19
 1
 2
      DATED: June 3, 2019                   ROBERT D. PHILLIPS, JR.
 3                                          GILLIAN H. CLOW
                                            ALSTON & BIRD LLP
 4
                                            /s/ Gillian H. Clow
 5                                                                 Gillian H. Clow
 6                                          Attorneys for Defendant
                                            MINNESOTA LIFE INSURANCE COMPANY
 7
      DATED: June 3, 2019                   MICHAEL B. HORROW
 8                                          NICHOLE D. PODGURSKI
                                            DONAHUE & HORROW, LLP
 9
                                            /s/ Nichole D. Podgurski
10                                                           Nichole D. Podgurski
11                                          ATTORNEYS FOR PLAINTIFF
                                            SUSAN VOGT
12
13   Attestation: I, Gillian H. Clow, hereby attest that I have received the consent of

14   Nichole D. Podgurski to file this document and that she concurs with this document’s

15   contents.

16                                                  ORDER

17          The Court appreciates why additional time is needed, so it will grant the request to extend the

18   deadline to complete expert discovery. However, the Court cannot accommodate the request to

19   continue the pretrial conference because doing so would leave insufficient time for the pretrial

20   activities. The parties may stipulate to advance the conference or to continue it for a shorter period.

21   Counsel are advised that they are authorized—and indeed, encouraged—to appear at the pretrial

22   conference by telephone. Thus, the Court ORDERS:

23          1.      The request to extend the expert discovery period to July 3, 2019 is GRANTED;

24          2.      The request to continue the deadlines to file non-dispositive motions (related only to

25   expert discovery) to July 10, 2019 and to hear the motions to August 7, 2019 is GRANTED;

26   ///

27   ///

28   ///
                                               3
      STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE DATE TO COMPLETE EXPERT DISCOVERY
                             AND TO CONTINUE PRE-TRIAL CONFERENCE
 1        3.    The request to continue the pretrial conference is DENIED without prejudice.

 2
     IT IS SO ORDERED.
 3
 4     Dated:   June 6, 2019                            /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE THE DATE TO COMPLETE EXPERT DISCOVERY
                            AND TO CONTINUE PRE-TRIAL CONFERENCE
